DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of claims 15-20 in the reply filed on 10/22/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 15-20 directed to a method non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 15-20. (Canceled)


Allowable Subject Matter
Claims 1, 3-9, 11-14, and 21-22 are allowed.
None of the cited references teach or suggest, either alone or in combination, at least “the blocking wall area is a ring-shaped structure surrounding the through hole area, a side wall of the via hole comprises two recesses at two opposite sides of the side wall, two openings of the two recesses face each other,” as recited in claims 1 and 7.
KIM (US 2016/0149155 A1), the closest reference, discloses an organic light-emitting diode (OLED) display panel, (FIG. 2) having a blocking wall area (area of at least OLED1 and C/A) defined therein, the OLED display panel comprising: 
a substrate; (substrate 110) 
multiple inorganic layers (gate insulating layer 181 and passivation layer 182) disposed on the substrate; 
multiple organic layers (organic planarization layer 183 and organic bank 184) disposed on the inorganic layers; (See FIG. 2) 
a light emitting layer (light emitting layer 172) disposed on the organic layers; (See FIG. 2) 
an encapsulation layer (cathode 173) disposed on the light emitting layer; (See FIG. 8E) and 
a via hole (at least hole, including at least “eaves structure in Paragraph [0057], of contact area C/A) extended through the inorganic layers and the organic layers; (See FIG. 2)
wherein the via hole is defined in the blocking wall area, (See FIG. 2) a side wall of the via hole comprises at least one recess, (eaves structure of C/A above electrode 141) the light emitting layer is discontinuous at the at least one recess, (See FIG. 2, where the layer 172 is discontinuous at the indent) a width of the recess along a direction perpendicular to a thickness direction of the substrate is greater than a thickness of the light emitting layer, (See FIG. 2, showing the thickness of the indent being greater than at least a portion of the layer 172) the encapsulation layer covers the light emitting layer, and the encapsulation layer fills the at least one recess completely. (See FIG. 2) 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812